Citation Nr: 0635451	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of right hand trauma.  

2.  Entitlement to service connection for the claimed 
residuals of a fracture of the right thumb.  

3.  Entitlement to service connection for the claimed 
residuals of an injury to the right 5th and 6th ribs.  

4.  Entitlement to service connection for claimed bursitis of 
the left elbow.  

5.  Entitlement to service connection for claimed bronchitis.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected right sciatica.  



(The issue of entitlement to waiver of overpayment in the 
amount of $9,417 including propriety of the creation of the 
debt is addressed in a separate decision of this date.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty for over 21 years, 
ending with his retirement in July 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

A January 2006 rating decision granted service connection for 
right sciatica and assigned a noncompensable evaluation 
effective on November 14, 2005.  

The issue of an initial compensable evaluation for the 
service-connected right sciatica is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  




FINDINGS OF FACT

1.  The veteran currently is not shown to have the residuals 
of right hand trauma.  

2.  The veteran currently is shown as likely as not to have 
the residuals of a fracture of the right thumb manifested by 
pain and functional loss.  

3.  The veteran currently is not shown to have the residuals 
of an injury to the right 5th and 6th ribs.  

4.  The veteran currently is not shown to have bursitis of 
the left elbow due to any event or incident of service.  

5.  The veteran currently is not shown to have bronchitis due 
to any event or incident of service.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested the 
residuals of a right hand trauma that was incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a fracture of the 
right thumb is due to any injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The veteran does not have disability manifested by the 
residuals of an injury to the right 5th and 6th ribs that was 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

4.  The veteran does not have a disability manifested by 
bursitis of the left elbow due to disease or injury that was 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

5.  The veteran does not have a disability manifested by 
bronchitis due to disease or injury that was incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In March 2006, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2006 VA letter to 
the veteran stated "[i]f you have any information or 
evidence that you have not previously told us about or given 
to us, and that information or evidence concerns the level of 
your disability or when it began, please tell us or give us 
that evidence as soon as possible."  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

Additionally, the Board notes that the veteran was informed 
in the March 2006 letter of the relevant law on disability 
ratings and effective dates if any claim is granted.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A nexus opinion with respect 
to all service connection issues except entitlement to 
service connection for bursitis of the left elbow was 
obtained in June 2004.  

Although there is no nexus opinion on file on whether 
bursitis of the left elbow is related to the veteran's 
military service, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

Because not all of these conditions have been met, as will be 
discussed, a VA examination is not necessary in this case.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of certain disorders, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  


Analysis

The veteran contends that he currently has various 
disabilities as a result of service.  

The service medical records reveal trauma to the right hand 
as the result of a fight in March 1975.  He had a mild upper 
respiratory infection in February 1979.  Bronchitis was 
reported in September 1979 and February 1984.  

The veteran fractured his right thumb playing softball in May 
1981, and he incurred a contusion of the right 5th and 6th 
ribs in February 1984.  He complained of a swollen left elbow 
in February 1988, and the assessment was bursitis, resolving.  

The service medical examinations in May 1986 and January 1989 
were within normal limits.  Bronchitis, resolving, was 
reported in February 1989.  There were no pertinent 
complaints on the veteran's retirement medical history report 
in January 1995, and the medical examination in January 1995 
did not show any pertinent abnormality, including of the 
lungs, chest, or upper extremities.  

When the veteran was examined for VA purposes in June 2004, 
the examiner did not find any current medical evidence 
showing the residuals of right hand trauma, disability of the 
right 5th and 6th ribs or bronchitis, including on pulmonary 
function studies.  

Although there is no specific reference to the veteran's left 
elbow in this examination report, it was noted on physical 
examination that the extremities appeared normal.  

As there is no current evidence of residual disability of 
right hand trauma, disability of the right 5th and 6th ribs, 
bronchitis or bursitis of the left elbow, there can be no 
medical evidence that links a current disability to the 
veteran's military service, all of the necessary elements 
required for a grant of service connection have not been 
shown.  

Consequently, service connection for residuals of right hand 
trauma, disability of the right 5th and 6th ribs, bronchitis, 
and bursitis of the left elbow is not warranted.  

However, the Board finds the evidence to be in relative 
equipoise is showing that the veteran as likely as not has 
current residual disability due to a right thumb fracture 
sustained during service.  In resolving all reasonable doubt 
in the veteran's favor as to this matter, service connection 
is warranted.  

To the extent that the veteran and his wife have contended 
that he has the disabilities at issue due to service, the 
Board notes that it is now well established that lay persons 
without medical training, such as the veteran and his wife, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Consequently, the written statements from the veteran and his 
wife are not competent medical evidence.  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as there is no evidence that 
relates current residuals of right hand trauma, disability of 
the right 5th and 6th ribs, bronchitis or bursitis of the left 
elbow to military service, the preponderance of the evidence 
is against each claim and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of right hand trauma is 
denied.  

Service connection for the residuals of a fracture of the 
right thumb is granted.  

Service connection for the residuals of an injury to the 
right 5th and 6th ribs is denied.  

Service connection for bursitis of the left elbow is denied.  

Service connection for bronchitis is denied.  




REMAND

As noted hereinabove, VA's statutory "duty to notify" under 
VCAA requires that VA notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
that discusses the evidence needed to substantiate his claim 
for an initial compensable rating for service-connected right 
sciatica.  

Based on the above, this remaining matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claim for an initial 
compensable rating for service-connected 
right sciatica.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case must be provided to 
the veteran and his representative.  The 
veteran and his representative should be 
afforded an adequate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


